TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00574-CV




                                Dynacq International, Inc., Appellant

                                                      v.

                             Jack Hamilton and John Does, Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
           NO. GN202048, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




                On November 7, 2002, appellant filed an unopposed motion to dismiss this cause. The

appellant has informed this Court that it no longer desires to prosecute this appeal. Accordingly, we will

grant appellant=s motion and dismiss this appeal.




                                                    __________________________________________

                                                    Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: December 5, 2002
Do Not Publish